Citation Nr: 1706534	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Hugh McClean, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

 
ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  

The Veteran testified at a Board Central Office hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is of record.  

In the Veteran's October 2011 substantive appeal and again during the November 2016 Board hearing, he raised the issue of entitlement to service connection for tinnitus. However, this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording him the benefit of the doubt, the Veteran has bilateral hearing loss as a result of noise exposure in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 155.

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Finally, when a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's service treatment records (STRs) do not include complaints of or treatment for a hearing disability.  Further, the record shows that the Veteran was not provided audiometric evaluations during service, as his STRs include only whisper voice testing results that indicate that the Veteran's acuity was "15/15," bilaterally, before and after his service, indicating normal hearing.

The earliest post-service evidence of hearing loss is an October 2001 VA treatment record showing complaints of bilateral hearing loss.

The Veteran submitted a claim for service connection for bilateral hearing loss in July 2009.  In connection with this claim, he was afforded a VA audiological examination in July 2010.  Audiological testing at that time revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
25
40
45
40
Left Ear
20
40
55
75
95

Puretone Threshold Average, 1000 Hz - 4000 Hz
Right Ear
38
Left Ear
66


Speech Discrimination
Right Ear
96%
Left Ear
90%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  

As part of the report, the examiner noted that exposure to loud noises may cause hearing loss by destroying the hearing receptors in the inner ear.  Further, the examiner stated that some degree of hearing loss, after exposure to sufficiently loud noise for a long period of time, is likely to occur.  Extremely loud noise, the examiner noted, can cause hearing loss with even a single, brief exposure.  Notably, the examiner stated that any noise greater than 85 decibels is damaging, and that acoustic trauma after explosions may cause a similar type of hearing loss.  Specifically, the examiner pointed to the example of gunfire as a type of noise that can result in permanent hearing loss.  

Based on the Veteran's information that he was exposed to significant past military noise during weapon training, his 53 years since separation from service, and post-service civilian adverse noise, the examiner opined that both military and civilian adverse noise were as likely as not to contribute to the Veteran's hearing loss.  Ultimately, the examiner was unable to provide an opinion regarding the exact etiology and onset of the Veteran's bilateral hearing loss without resorting to mere speculation.

In connection with his claim, the Veteran testified at a Board hearing before the undersigned in November 2016, during which he reported his military occupational specialty to be artillery gunnery, and that he had exposure to significant hazardous noise during service.  He described the noise level during his experience with airplanes and artillery as "terrifying."  See Hearing Transcript, at page 8.  Notably, no hearing protection was provided.  

His daughter, a witness at his hearing, read a statement that, in part, described the Veteran's "close proximity to the explosive sounds of large ammo gunfire."

His service records confirm his position as a field artillery officer.    

Based on the above, the Board finds that service connection for bilateral hearing loss is warranted.  First, the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  Second, the Veteran's military occupational specialty of field artillery officer is consistent with exposure to acoustic trauma, meeting the second requirement for the establishment of service connection.

Finally, the Board finds the Veteran's reports that he has had bilateral hearing problems for some time to be both competent and credible.  There is no contrary medical opinion of record.  The July 2010 VA examiner's statement that expresses an inability to reach an opinion "provides neither positive nor negative support for service connection."  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (holding that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability).   

The examiner opined that both military and civilian noise as likely as not to contribute to the Veteran's hearing loss.  Although the examiner professed an inability to provide an opinion, the examiner clearly linked at least some of the current hearing loss to service.

The lay and medical evidence in this case is in at least equipoise; thus, the Board will resolve all doubt in favor of the Veteran to find that a nexus exists between his bilateral hearing loss and in-service noise exposure.  As all the elements necessary to substantiate the claim have been met, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

 

 ____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


